FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 24, 2022

                                      No. 04-22-00359-CV

                           IN THE INTEREST OF J.E.J.A., a Child

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00362
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER
        Appellant’s brief was due August 18, 2022. Neither the brief nor a motion for extension
of time has been filed. This is an accelerated appeal of an order in a suit for termination of the
parent-child relationship that must be disposed of by this court within 180 days of the date the
notice of appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2.

       We order Ruby Gonzalez-Garcia, appellant’s court-appointed appellate attorney, to file
appellant’s brief by September 6, 2022. Appellant is advised that no extensions of time will be
granted absent a showing of extraordinary circumstances. If the brief is not filed by the date
ordered, the court may abate the appeal and remand the case to the trial court for a hearing to
determine whether appellant or counsel has abandoned this appeal.


       It is so ORDERED on August 24, 2022.
                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT